Citation Nr: 0528255	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  04-32 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence has been received which is 
sufficient to reopen the veteran's claim of entitlement to 
service connection of cold injury residuals.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).   

Procedural History

The veteran served on active duty from April 1943 until July 
1945.  

In December 1999, the RO received the veteran's claim of 
entitlement of service connection of cold injury residuals.  
A May 2000 rating decision denied the veteran's claim.  He 
did not appeal.  

In March 2001, the RO on its own motion reopened the 
veteran's claim for consideration and development in 
compliance with the newly enacted Veterans Claims Assistance 
Act of 2000 (VCAA).  See 7(b) of the VCAA; see also 
VAOPGCPREC 3-2001.  A June 2001 rating decision again denied 
the veteran's claim.  He again did not appeal.  

In November 2002, the RO received the veteran's request to 
open his previously denied claim of entitlement to service 
connection for cold injury residuals.  The December 2002 
rating decision denied the veteran's claim.  The veteran 
disagreed with the December 2002 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in August 2004.  

In February 2005 the veteran presented sworn testimony during 
a personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.



For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim is reopened.  The Board 
further finds that additional development of the evidence is 
necessary prior to rendering a decision on the merits.  The 
issue is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action by him is required.


FINDINGS OF FACT

1.  In a June 2001 decision, the RO denied service connection 
for residuals of a cold injury.

2.  The evidence associated with the veteran's VA claims file 
subsequent to the RO's June 2001 decision raises a reasonable 
possibility of substantiating the claim on the merits.


CONCLUSIONS OF LAW

1.  The RO's June 2001 decision denying the claim of 
entitlement to service connection for a cold injury is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2005).

2.  Since the June 2001 RO decision, new and material 
evidence has been received, and so the claim of entitlement 
to service connection for a cold injury is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The RO most recently reopened the veteran's claim and denied 
the claim on its merits.  However, the question of whether 
new and material evidence has been received is one that must 
be addressed by the Board, notwithstanding a decision 
favorable to the claimant that may have been rendered by the 
RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
[before considering a previously adjudicated claim, the Board 
must determine that new and material evidence was presented 
or secured for claim, making RO determination in that regard 
irrelevant.]  See also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim]. The proper issue on 
appeal is, therefore, whether new and material evidence has 
been received which is sufficient to reopen the previously 
denied claim.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The veteran was notified by the December 
2002 rating decision and the July 2004 SOC of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in 
November 2002 which was specifically intended to address the 
requirements of the VCAA.  The November 2002 letter from the 
RO explained in detail the evidence needed to substantiate 
his claims, specifically that new and material evidence was 
required.  For evidence to be new it must be "submitted to 
VA for the first time." For evidence to be material it 
"must bear directly and substantially upon the issue for 
consideration."  Thus, this letter, along with the December 
2002 rating decision and the July 2004 SOC, not only notified 
the veteran of the evidence already of record, but also 
notified him specifically of the additional evidence that was 
needed in his case and what evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the 
November 2002 letter, the veteran was informed that VA was 
responsible for getting medical records, employment records 
of records from Federal agencies.  The letter further advised 
that VA would make reasonable efforts to get any private 
records identified by the veteran.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The RO informed the veteran in its November 2002 letter that 
the veteran should provide "the name of the person, agency 
or company who has records that you think will help us decide 
your claim" as well as "the address of this person, agency 
or company" and "the approximate time frame covered by 
those records."  The veteran was further advised that he 
would need to execute an authorization for any private 
medical treatment records that he wanted VA to request.  A 
copy of the release was enclosed.   

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The November 2002 letter advised the 
veteran to "tell us about any additional information or 
evidence that you want us to try to get for you" and to send 
to VA any evidence that he had to support his claim.  This 
complies with the requirements of 38 C.F.R. § 3.159(b) in 
that the veteran was informed the he could submit or identify 
evidence other than what was specifically requested by VA.  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board is of course aware of the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran was provided with VCAA notice through the 
November 2002 VCAA letter, prior to the initial adjudication 
of his claim in December 2002.  Thus the concerns expressed 
in Pelegrini have been addressed.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2005).  As 
noted in the Introduction, the veteran submitted sworn 
testimony before the undersigned at June 2005 travel board 
hearing.  

Pertinent Law and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.   
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2005).  However, pursuant to 38 U.S.C.A. 
§ 5108, a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2005)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in November 2002, his claim will be adjudicated by 
applying the revised section 3.156, which is discussed in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2005).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for cold injury residuals.  

The unappealed June 2001 RO decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  As explained 
above, the veteran's claim for service connection for cold 
injury residuals may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(a) (2005).  

In the RO's June 2001 denial, it was determined that the 
evidence of record did not indicate medical evidence of 
current cold injury residuals.  That is to say, Hickson 
element (1) was not met.  Additionally, the RO determined 
that the record also did not include records of in-service 
treatment for cold injuries, or in the alternative evidence 
of an in-service cold injury.  Specifically, the RO stated 
that the veteran's service records failed to show treatment 
for cold injury residuals in service or placement in a cold 
area so as to confirm the possibility of a cold injury.  That 
is to say, Hickson element (2), in-service incurrence of 
disease or injury was also not satisfied.  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally submitted (i.e. after June 2001) evidence 
bears directly and substantially upon the specific matters 
under consideration, namely whether the veteran's suffers 
from current cold injury residuals and whether the veteran 
suffered a cold injury in service.  

Evidence added since the time of that denial includes the 
veteran's sworn testimony concerning exposure to cold during 
World War II; his unit history, indicating its presence in 
the Bas-Rhin region of France during the winter of 1944; and 
VA medical treatment records.  

Concerning, Hickson element (1), current disability, at the 
time of the prior final denial the veteran had not provided a 
clear description of his cold injury residuals.  Nor was 
there of record any medical evidence indicating treatment of 
a cold injury, or reflecting any complaints related to cold. 

VA treatment records from June 2002 and August 2002, which 
have been added to the record since the prior final denial, 
document the veteran's current cold injury residual 
complaints.  Specifically, a June 2002 treatment record 
included the veteran's report of finger pain due to frostbite 
residuals.  Additionally, an August 2002 treatment record 
indicated the veteran's request for a neurology referral for 
evaluation of his frostbite residuals.  The record does not 
indicate if the neurology consult was done or what the 
results were .  Moreover, in the veteran's sworn testimony, 
he stated that he suffers from cold injury residuals to his 
hands and feet that consist of extreme sensitivity to cold, 
burning and numbness of the hands and feet.  See the hearing 
transcript, page 13.  

The Board finds that the evidence which has been added to the 
record since the prior final denial is both new in that it 
was not previously of record and is material in that it bears 
substantially on the matter of Hickson element (1), current 
disability.  In particular, the VA treatment records suggest 
that the veteran's health care providers believed that he may 
be experiencing cold injury residuals.    

With respect to Hickson element (2), in-service incurrence of 
disease or injury, at the time of the prior final denial the 
veteran's service medical records had been associated with 
the veteran's claims folder.  These records do not reflect 
treatment of a cold injury by the veteran during service.  
Moreover, the veteran himself does not contend that he sought 
treatment for a cold injury during service.  Accordingly, 
evidence of in-service treatment will not be found in the 
service medical records or in other evidence.  

However, at the time of the prior final denial, the RO noted 
that the veteran's service records did not confirm his 
presence in a cold climate during service.  Since the June 
2001 rating decision, the veteran has submitted his unit 
history.  As discussed above, the history confirms the 
veteran's presence in the Bas-Rhin region of France beginning 
in December 1944.  This evidence is new in that it was not of 
records at the time of the prior final denial.  It is 
material in that it bears substantially on the matter of in-
service injury, that is, exposure to cold.  Therefore, the 
Board finds that new and material evidence as to Hickson 
element (2), in-service incurrence of disease or injury has 
also been submitted.  

In summary, after reviewing the record, and for reasons 
expressed above, the Board is of the opinion that the veteran 
has submitted new and material evidence which is sufficient 
to reopen his claim of entitlement to service connection for 
cold injury residuals to his hands and feet.  The Board 
wishes to make it clear that such evidence, although adequate 
for the limited purposes of reopening the claim, may not be 
sufficient to allow the grant of the benefits sought.  For 
the reasons explained below, the Board finds that additional 
development is necessary before the Board may proceed to a 
decision on the merits of the reopened claim.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a cold injury is 
reopened; to that extent, the appeal is granted.


REMAND

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  

VA's statutory duty to assist the veteran in the development 
of his claim attaches at this juncture.  After having 
carefully considered the matter, the Board believes that 
additional evidentiary development is in order.  

As discussed in detail above, in order to establish service 
connection there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson supra, 12 Vet. App. 247, 253 (1999).  
In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) the 
Court held that where there is evidence of record satisfying 
the first two requirements for service connection but there 
was not of record competent medical evidence addressing the 
third requirement, VA errs in failing to obtain such a 
medical nexus opinion.

The evidence of record summarized above now contains evidence 
which arguably satisfies Hickson element (1), current 
disability; and Hickson element (2), in-service incurrence of 
injury, in this case placement in a cold climate.  However, 
although the presence of cold injury residuals is suggested 
in the medical evidence, no definitive diagnosis has been 
made.  As has been alluded to above, it appears that 
additional examination of the veteran was requested but was 
not carried out.  

With respect to element (3), medical nexus, the Board notes 
that there is not of record a medical nexus opinion and that 
the veteran has never been provided with a VA cold injury 
examination in connection with his claim.  Based on this 
record, the Board has determined that a VA examination is 
required.  See Charles, supra.  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for a physician 
with appropriate expertise to examine the 
veteran, review his claims folder and 
provide an opinion, with supporting 
rationale, as to whether any disability 
of the veteran's hands and feet is due to 
exposure to cold in service.  A report 
should be prepared and associated with 
the veteran's VA claims folder.

2.  Thereafter, VBA must readjudicate the 
issue on appeal on a de novo basis.  If 
the decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


